IN THE SUPREME COURT OF THE STATE OF DELAWARE

  AMIR FATIR,                             §
                                          §   No. 238, 2021
        Petitioner Below,                 §
        Appellant,                        §
                                          §
        v.                                §   Court Below–Superior Court
                                          §   of the State of Delaware
  CLAIRE DEMATTEIS,                       §
  COMMISSIONER, D.O.C.,                   §   C.A. No. N21M-03-098
                                          §
        Respondent Below,                 §
        Appellee.                         §

                            Submitted: August 13, 2021
                            Decided: September 8, 2021

                                     ORDER

      On July 28, 2021, the appellant, Amir Fatir, filed a notice of appeal from the

Superior Court’s March 22, 2021 order denying his petition for a writ of habeas

corpus. Under Supreme Court Rule 6, a timely notice of appeal should have been

filed on or before April 21, 2021. On July 28, 2021, the Chief Deputy Clerk issued,

by certified mail, a notice directing Fatir to show cause why his appeal should not

be dismissed as untimely filed. Fatir received the notice to show cause as evidenced

by the undated return receipt that was filed with the Court on August 2, 2021. A

timely response to the notice to show cause was due on or before August 12, 2021.

To date, Fatir has not responded to the notice to show cause. Dismissal of the appeal

is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                              BY THE COURT:

                              /s/ James T. Vaughn, Jr.
                              Justice




                                       2